Exhibit 10.7 LOCK-UP AGREEMENT This LOCK-UP AGREEMENT (this “Agreement”) is dated as of June 25, 2010 by and between China Green Material Technologies, Inc., a Nevada corporation, (the “Company”), and (the “Purchaser”). WHEREAS, the Company intends to consummate a private placement transaction with the Purchaser, whereby the Company will issue, at a price of $1.50 per share, for up to an aggregate of 1,866,666 shares of the Company’s common stock, par value $0.01, (the “Common Stock”) with an aggregate purchase price of up to $2,800,000 (the “Financing Transaction”); WHEREAS, in connection with the Financing Transaction, the Company entered into a Securities Purchase Agreement, dated as of the date hereof (the “Securities Purchase Agreement”), by and between the Company and the Purchaser; WHEREAS, in order to induce the Company and the Purchaser to enter into the Financing Transaction, the Purchaser has agreed not to sell any shares of the Company’s Common Stock except in accordance with the terms and conditions set forth herein (the “Lock-Up Shares”).
